DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first area (A1) of the display panel (100) is disposed between the cover window (490) and the second area (A2) of the display panel when the display panel is in a bent state” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the limitation, “wherein the first area (A1) of the display panel (100) is disposed between the cover window (490) and the second area (A2) of the display panel when the display panel is in a bent state,” is unclear to the examiner. Pages 19 and 20, of the current specification disclose: “The cover window 490 may be 


    PNG
    media_image1.png
    401
    494
    media_image1.png
    Greyscale

between the cover window (490) and the second area (A2) of the display panel when the display panel is in a bent state.” Independent claim 1, and its respective dependent claims, are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (hereinafter Oka) (US20180088380).
Regarding claim 1, as best understood, Oka discloses a display device comprising: 
a display panel (101) including a first area (Figure 3), a second area (Figure 3), and a bending portion (Figure 3) between the first area and the second area; and 

the bending portion comprises: 
a first bending portion (Figure 12: the bent portion in the curved part 116a adjacent to the upper flat portion and covered by the cover window 605) extending to the first area, 
a second bending portion (Figure 12: the u-shaped bent portion which is neither covered by the cover window 605, nor by the flexible light-guiding member 606) extending to the first bending portion, and
a third bending portion (Figure 12: the bent portion in the curved part 116a connecting said u-shaped bent portion with said lower flat portion) that links between the second bending portion and the second area, 
the first bending portion is disposed between the cover window and the third bending portion when the display panel is in the bent state (Figure 12), 
a radius of curvature of the second bending portion is less than a radius of curvature of the first bending portion (Figure 12), and 
the radius of curvature of the second bending portion is less than a radius of curvature of the third bending portion (Figure 12).

Regarding claim 2, as best understood, Oka discloses the display device of claim 1, wherein the radius of curvature of the first bending portion is less than a radius of 

Regarding claim 3, as best understood, Oka discloses the display device of claim 2, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (since the third bending portion is the inner layer and the first bending portion is the outer layer of the curved part 116a).

Regarding claim 4, as best understood, Oka discloses the display device of claim 3, wherein the first bending portion comprises an outer surface which faces the cover window and an inner surface which faces the third bending portion, and a radius of curvature of the inner surface is less than or equal to a radius of curvature of the outer surface (Figure 12).


    PNG
    media_image2.png
    267
    735
    media_image2.png
    Greyscale


claim 5, as best understood, Oka discloses the display device of claim 1, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (Figure 12).

Regarding claim 6, as best understood, Oka discloses the display device of claim 1, wherein the cover window covers the first area and the first bending portion.

Regarding claim 7, as best understood, Oka discloses the display device of claim 6, wherein the cover window does not cover at least a part of the second bending portion (Figure 12).

Regarding claim 11, as best understood, Oka discloses the display device of claim 1, wherein a distance between the first bending portion and the third bending portion is substantially constant (Figure 12).

Regarding claim 12, as best understood, Oka discloses the display device of claim 1, wherein a distance between the first bending portion and the third bending portion is gradually decreased or gradually increased as going closer to the second bending portion at a portion adjacent to the second bending portion.

Regarding claim 20,  Oka discloses a display panel comprising: a first area (Figure 3) and a second area (Figure 3) which at least partially overlap each other in a bent state (Figure 3); a first bending portion (Figure 12: the bent portion in the curved part 116a adjacent to the upper flat portion and covered by the cover window 605) extending from the first area; a second bending portion(Figure 12: the u-shaped bent portion which is neither covered by the cover window 605, nor by the flexible light-guiding member 606) extending from the first bending portion; and a third bending portion (Figure 12: the bent portion in the curved part 116a connecting said u-shaped bent portion with said lower flat portion) between the second bending portion and the second area, wherein a radius of curvature of the second bending portion is less than a radius of curvature of the first bending portion (Figure 12), and the radius of curvature of the second bending portion is less than a radius of curvature of the third bending portion (Figure 12).

Regarding claim 21, Oka discloses the display panel of claim 20, wherein the radius of curvature of the third bending portion is less than the radius of curvature of the first bending portion (since the third bending portion is the inner layer and the first bending portion is the outer layer of the curved part 116a).

Regarding claim 22, Oka discloses the display panel of claim 21, wherein the first bending portion comprises an inner surface which faces the third bending portion and an outer surface opposite to the inner surface, and a radius of curvature of the inner surface is less than or equal to a radius of curvature of the outer surface (Figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (hereinafter Oka) (US20180088380).
Regarding claim 8, as best understood, Oka discloses the display device of claim 7.
Oka does not expressly disclose wherein a shortest distance to the cover window from a tangent line of the second bending portion which is parallel with the first area is greater than about 0.1 mm and less than about 1.0 mm.
It would’ve been obvious to a person of ordinary skill in the art to incorporate the claimed distance parameters into the display device of Oka since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would have been motivated to do so to effectively use the surface area of the device, to use as little space as possible for the bending portion of the display panel.

Allowable Subject Matter
Claims 9, 13 and their respective dependent claims, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170194411.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



14 August 2021